Citation Nr: 0102698	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1940 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a April 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for PTSD.


FINDINGS OF FACT

1.  By March 1951 rating decision, the RO denied service 
connection for combat fatigue, which the RO termed a 
"nervous disorder;" he was notified of this decision in 
March 1951, and filed no appeal within one year thereafter.

2.  The additional evidence received since the March 1951 
denial (including a January 1998 VA psychiatric examination 
report and certain historical information regarding the 
U.S.S. Harris) is probative of the issue at hand and so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

3.  The available evidence is in relative equipoise as to 
whether the veteran's currently-diagnosed anxiety disorder 
had its onset during his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder has been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his chronic anxiety disorder was incurred in active 
wartime service.  38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was involved in combat during World War II in 
locations such as Gaudalcanal, North Africa, Guam, and the 
Philippines.  Service records reflect a period of three years 
and five months of foreign and/or sea service during World 
War II, including service aboard the U.S.S. Harris.  

From October to November 1944 and from December 1944 to 
January 1945, he was hospitalized for treatment of "combat 
fatigue."  He was later transported stateside for treatment.  
A transcript of his clinical record reveals that, in the 
winter and spring of 1945, the veteran manifested symptoms of 
tremulousness, dreams of battle, startle reaction, 
irritation, tension, and fatigue.  He stated that he was 
shaky and tense and excited at the least provocation.  He was 
hospitalized for this condition from late January to early 
February 1945.  He was placed on convalescent leave in March 
1945, and was discharged from service in September 1945.  

In February 1950, he sought service connection for combat 
fatigue.  A February 1951 VA medical examination report lists 
one of the veteran's subjective complaints as being nervous 
all the time.  In what appears to have been a general health 
evaluation, the examiner commented on all of the veteran's 
bodily systems to include cardiovascular, genito-urinary, 
digestive, skin, and others.  In the portion of the 
examination dealing with the nervous system, the examiner 
noted only a slight twitching of the eyelids; otherwise, 
there was no neuropathology elicited.  The examiner noted 
that the veteran had good judgment, was emotionally stable 
and optimistic and suffered no delusions, phobias, 
hallucinations, or paranoia.  The examiner's impression was 
that of a "healthy appearing 30 year old veteran who is well 
adjusted socially, maritally, and industrially."  The 
examiner stated that the veteran was mentally competent and 
capable and found no neuropsychiatric disease.

By rating decision dated in March 1951, the RO denied service 
connection for a nervous disability because such was not 
found on the February 1951 examination.  The veteran did not 
appeal within the one-year appeal period, and the decision 
became final.  38 U.S.C., Ch. 12, § 709 (1946); Veteran's 
Reg. No. 2(a), Pt. II, Par. III, VA Reg. 1008 (1936-1957).

In October 1997, he renewed his claim of service connection 
for a psychiatric disorder, specifying entitlement to service 
connection for PTSD, "which was known in World War II as 
combat fatigue." 

On January 1998 psychiatric examination for PTSD, the veteran 
recounted a history of combat in the Navy during World War 
II.  He spoke of beach landings and attending to the wounded 
at places including Tarawa, Eniwetok, Saipan, Palau, Leyte, 
New Guinea, and Guadalcanal.  He stated that in 1942, another 
ship accidentally cut his ship in two, and he was forced to 
abandon ship 55 miles outside of Baltimore.  He told the 
examiner about his hospitalization for combat fatigue in 
1944, and that his memory of that period was "fuzzy."  He 
stated that he would often have to tag bodies and that some 
were buried at sea.  While describing an incident in which he 
was ordered to kill "foreigners", the veteran became 
tearful.  He reported that he lost many friends during the 
war.

After service, the veteran stated that he worked as a barber 
and then as a police officer in California.  He indicated 
that, when he was a police officer, his partner was shot 
during a traffic stop.  The veteran reported that he suffers 
nightmares about twice a month, and that they are often about 
his time as a police officer or about the war.  He stated 
that he lights a candle while in the shower for fear that the 
lights will go out.  This fear is related to an incident when 
the lights went out on his ship during a torpedo attack while 
he took a shower.  He described restless sleep and passing 
suicidal thoughts, and reported that the smell of gunpowder 
and certain patriotic music causes him to visualize combat 
and that he sees "combat fireworks."  He stated that he has 
flashbacks to wartime experiences daily.  

The January 1998 VA psychiatric examination showed mild 
depression, and the examiner reported that the veteran was 
tearful during the interview, particularly while recalling 
certain traumatic incidents.  The examiner stated the veteran 
received a score of 99 on the Mississippi Scale, "which is 
right around the psychiatric group mean but somewhat below 
the mean for [PTSD] and more than one standard deviation 
above the mean for the well-adjusted group."  The diagnoses 
were primary insomnia and anxiety disorder, not otherwise 
specified.  

By rating decision in April 1998, the RO denied the claim 
stating that new and material evidence adequate to reopen the 
claim had not been submitted.  Additionally, the RO stated 
that there was no confirmed diagnosis of PTSD.  The veteran 
submitted a notice of disagreement in May 1998, and a 
statement of the case was issued in May 1998.  He perfected 
his appeal in September 1999, claiming that PTSD occurred 
during active service.  He also enumerated certain specific 
combat operations in which he claimed participation, and 
stated that he continues to suffer from nightmares, 
flashbacks, and panic attacks among other symptoms.  

In September 2000, copies of an entry regarding the U.S.S. 
Harris, from Volume III of the Dictionary of American Naval 
Fighting Ships (1977) was submitted by his service 
representative along with the brief on appeal.  The veteran 
waived RO consideration of this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2000).

The entry regarding the U.S.S. Harris in the Dictionary of 
American Naval Fighting Ships indicates that it was 
commissioned in August 1940 and spent the first few months of 
service carrying troops to Pearl Harbor and serving as a 
troop training ship in San Diego.  In April 1942, she sailed 
for the Pacific carrying troops to areas outside the Japanese 
perimeter of conquest, returning to the U.S. in 1942.  In 
early October 1942, the Harris suffered a collision that 
required drydocking until mid-October 1942.  In late October 
1942, the ship sailed to North Africa and acted as a flagship 
for a transport force.  In April 1943, the ship was involved 
in the recapture of Attu and aided the efforts in the 
Aleutian Islands.  The ship later joined the Southern Attack 
Force for the invasion of Tarawa, facing fire at this time 
and served as a base for caring for casualties.  In January 
1944, she arrived off Kwajalein, and after a week of heavy 
fighting, troops and casualties reembarked, and the ship 
sailed to Pearl Harbor.  In June 1944, the ship arrived in 
Saipan one day after the initial landing.  She then sailed to 
Guadalcanal for the invasion of the Palaus.  She subsequently 
sailed to Leyte Gulf for the invasion of the Philippines.  
The ship took on board survivors of the Battle for Leyte 
Gulf.  She departed for Guam in October 1944 and returned to 
Leyte Gulf with reinforcements.  

II.  Application to Reopen Claim of Service Connection for 
PTSD

As noted above, the veteran's claim of service connection for 
combat fatigue was denied in a March 1951 rating decision 
that became final.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id. at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In Kutscherousky v. West, 
12 Vet. App. 369 (1999), the Court held that the holding in 
Justus was not altered by the Federal Circuit decision in 
Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the final RO decision 
in March 1951.

In this case, the additional evidence submitted after the 
initial rating decision consists of a VA psychiatric 
examination and relevant material from the Dictionary of 
American Naval Fighting Ships.  For the purpose of applying 
VA regulations, mental disorders must conform to the 
Diagnostic Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and a rating shall be assigned based on all the evidence.  
38 C.F.R. §§ 4.125, 4.126, 4.130 (2000).  The initial rating 
decision found no nervous disorder upon the veteran's initial 
claim of service connection for combat fatigue.  The newly-
furnished evidence reflects a diagnosis of a mental disorder, 
specifically anxiety disorder, not otherwise specified.  This 
evidence is new as the most current VA psychiatric 
examination diagnoses a mental disorder as opposed to the 
February 1951 VA examination which found the veteran to be 
mentally sound.  Also, the historical data since submitted 
was not considered for the purposes of the March 1951 initial 
rating decision.  

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claim 
for service connection for a mental disorder in that it 
contributes to a more complete picture of the origin of the 
veteran's claimed disability.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.

III.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the "benefit of doubt" when there is an 
approximate balance of positive and negative evidence.  See 
also 38 C.F.R. § 3.102.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law requires that the veteran prevail.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990). 

Review of the claims file in its entirety, taking into 
consideration both the original and new evidence, while 
affording the veteran the benefit of the doubt, demonstrates 
that his currently diagnosed acquired psychiatric disorder, 
anxiety disorder likely had its inception in active wartime 
service.  

Service medical records show unequivocally that the veteran 
was hospitalized for combat fatigue on several occasions in 
1944 and 1945.  Service records discuss his involvement in 
several campaigns, and specifically indicate that he was in 
actual combat during the majority of his tour of active 
wartime service.  Further, there is ample evidence in the 
claims file indicating that the veteran served aboard the 
U.S.S. Harris during World War II, and that that ship was 
involved in the types of activities consistently described by 
the veteran over the years.  See 38 U.S.C.A. § 1154 (West 
1991); 38 C.F.R. § 3.304(d) (2000).  

Credible historical evidence related to the activity of the 
U.S.S. Harris during World War II demonstrates that it was in 
or near combat on many occasions and that the wounded were 
treated on board.  Further, the veteran's personal recitation 
of his wartime experience is entirely consistent with, and 
indeed bolstered by, the currently-available historical 
record.  Id.

The January 1998 VA psychiatric examination failed to 
diagnose PTSD.  However, an anxiety disorder was diagnosed.  
In reaching that conclusion, the examiner considered the 
veteran's wartime experiences, as well as his post-service 
occupation as a police officer.  However, the examiner 
referred to the veteran's wartime experiences far more and in 
much greater detail, and appeared to accord them more weight 
in his findings.  In any case, in-service factors were 
considered in reaching a diagnosis, and the examiner did not 
exclude wartime experiences when making his findings.  
Therefore, affording the veteran the benefit of the doubt, 
his anxiety disorder is deemed to be linked to service.  

The Board recognizes that the veteran specifically requested 
service connection for PTSD.  However, that mental disorder 
was not found on most recent clinical evaluation.  In any 
event, mental disability is rated by VA under one rating 
formula, Diagnostic Codes 9201-9440 (2000); thus, although 
each specific mental disorder has a separate diagnostic code, 
actual ratings are assigned based on the individual's 
specific symptomatology and the extent of functional 
impairment according to a single set of criteria.  Here, 
there is no confirmed diagnosis of PTSD to support a grant of 
service connection.  However, the veteran's anxiety disorder 
may be rated under the same criteria as PTSD.  See 38 C.F.R. 
§ 4.130.


ORDER

Service connection for chronic anxiety disorder is granted.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

